Citation Nr: 1130644	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-36 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a lung disorder.

2. Entitlement to service connection for laceration of the left ring finger.

3. Entitlement to service connection for laceration of the left hand.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

\

INTRODUCTION

The appellant served on a period of active duty for training (ACDUTRA) from June 1978 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In March 2011, the appellant testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that in addition to the ACDUTRA service noted above, the appellant has reported serving with the Michigan National Guard until January 1984.  Multiple efforts were made to retrieve service records from the National Personnel Records Center (NPRC), but NPRC responded that no records were available.  The Board observes that one of these responses related that National Guard service records are usually kept by the Adjutant General's office of the state in question; however, no request for service records to the Michigan Adjutant General are of record.  Therefore, the Board finds that a remand is necessary so that requests may be made of the Adjutant General for the Michigan National Guard for all service personnel and treatment records for the appellant.

Additionally, at his hearing, the appellant discussed treatment at the Hawks Clinic, but there are no records from this clinic in the claims file.  A common internet search reveals both a Hawks Clinic and HAWC Community Health Center in the appellant's geographic area.  Therefore, the appellant should be asked to authorize release of these private treatment records for inclusion in the claims file.
Accordingly, the case is REMANDED for the following action:

1. Request all service personnel and treatment records for the appellant from the Adjutant General's Office in Michigan.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Ask the Veteran to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for treatment records from the Hawks Clinic.  All requests and responses, positive and negative, should be associated with the claims file. 

3. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's service connection claims should be readjudicated, to include all evidence received since the June 2010 supplemental statement of the case.  If any claim remains denied, the appellant and his representative, if any, should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


